     Case 1:21-cv-00028-JRH-BKE Document 5 Filed 04/16/21 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT                      FiLED
                                                                       U.S.DiSTRiCY COURT
                                                                          AUGUSTA Di’T
                   FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                       20Z1 APR fb A ll: 53
                                AUGUSTA DIVISION
                                                                   :LE[A
ISAIAH WALKER,                          )                                  0.   .   ● GA.
                                        )
              Plaintiff,                )
                                        )
        V.                              )             CV 121-028
                                        )
GEORGIA DEPARTMENT OF                   )
CORRECTIONS; MR. EDWARD                 )
PHILBIN, Warden; MS. TAMIKA HARVEY,)
Deputy Warden of Security; MS.          )
MELCHERT, Health Service Administrator; )
MS. RUTH SHELTON, Deputy Warden of )
Cai'e and Treatment; and MS. JAQULYN    )
CHAMPION,Food Director,                 )
                                        )
              Defendants.               )


                                      ORDER



      After a careful, cle novo review of the file, the Court concurs with the Magistrate

Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES this case without prejudice, and CLOSES this civil action,

      SO ORDERED this                of April 2021, at Augusta, Georgia.




                                               /
                                        J. RANI^^TaLl,CI-ffiSF JUDGE
                                        UNITED   ATES DISTRICT COURT
                                        SOU-THERN district of GEORGIA
